Case 2:18-cv-01844-GW-KS Document 656 Filed 03/19/20 Page 1 of 5 Page ID #:44515



    1 COUNSEL LISTED
        IN SIGNATURE BLOCK
    2

    3

    4

    5

    6

    7
                         IN THE UNITED STATES DISTRICT COURT
    8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
         BLACKBERRY LIMITED, a                       )
   10    Canadian corporation,                       )
                                                     )
   11
                           Plaintiffs,               )    Case No. 2:18-cv-01844-GW-KS
   12                                                )
                   v.                                )
   13                                                )
         FACEBOOK, INC., a Delaware                  )     JOINT REQUEST TO VACATE
   14                                                )     PRETRIAL CONFERENCE AND
         corporation, WHATSAPP INC., a
                                                     )     TRIAL DATE
   15    Delaware corporation, and
                                                     )
         INSTAGRAM, LLC, a Delaware                  )
   16
         limited liability company                   )
   17                                                )
                           Defendants,               )
   18                                                )
   19                                                )
                                                     )
   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                     -i-                  Case No. 2:18-cv-01844 GW(KSx)
                                         JOINT STIPULATION TO VACATE PRETRIAL CONFERENCE AND TRIAL DATE
Case 2:18-cv-01844-GW-KS Document 656 Filed 03/19/20 Page 2 of 5 Page ID #:44516



    1        Plaintiff BlackBerry Limited (“BlackBerry”) and Defendants Facebook, Inc.,
    2 WhatsApp Inc., and Instagram LLC (together, the “Facebook Defendants”) submit

    3 the following stipulation and request that the Court vacate the currently-scheduled

    4 pretrial conference and trial dates.

    5        WHEREAS, the Court has stayed all triable issues except for those relating to
    6 U.S. Patent No. 8,429,236 (“the ’236 Patent)”;

    7        WHEREAS, the Court’s February 27 tentative order (made final on March 2)
    8 requested that the parties submit a joint report proposing a schedule for expedited,

    9 supplemental claim construction proceedings for certain claim terms of the ’236

   10 Patent;

   11        WHEREAS, the parties filed a report outlining their proposed schedule for
   12 supplemental claim construction (Dkt. 654) and have since been adhering to that

   13 schedule;

   14        WHEREAS the Court, at the February 27 hearing, indicated its inclination to
   15 vacate the current trial date pending the parties’ scheduling proposal for supplemental

   16 claim construction relating to the ’236 Patent;

   17        The parties now stipulate and respectfully request that the currently scheduled
   18 pre-trial conference and trial dates—scheduled for April 2 and April 13,
   19 respectively—be formally vacated to allow for supplemental claim construction

   20 proceedings to proceed as stipulated by the parties (Dkt. 654).

   21

   22

   23

   24

   25

   26
   27

   28

                                                   -1-                  Case No. 2:18-cv-01844 GW(KSx)
                                       JOINT STIPULATION TO VACATE PRETRIAL CONFERENCE AND TRIAL DATE
Case 2:18-cv-01844-GW-KS Document 656 Filed 03/19/20 Page 3 of 5 Page ID #:44517



    1
        DATED: March 19, 2020              Respectfully submitted,
    2

    3                                      QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
    4

    5                                 By       /s/ James R. Asperger
                                             QUINN EMANUEL URQUHART &
    6
                                             SULLIVAN, LLP
    7                                        James R. Asperger (Bar No. 83188)
                                             jamesasperger@quinnemanuel.com
    8
                                             865 S. Figueroa St., 10th Floor
    9                                        Los Angeles, CA 90017
                                             Telephone: (213) 443-3000
   10
                                             Facsimile: (213) 443-3100
   11
                                             Kevin P.B. Johnson (Bar No. 177129)
   12
                                             kevinjohnson@quinnemanuel.com
   13                                        Victoria F. Maroulis (Bar No. 202603)
                                             victoriamaroulis@quinnemanuel.com
   14
                                             555 Twin Dolphin Drive, 5th Floor
   15                                        Redwood Shores, CA 94065
                                             Telephone: (650) 801-5000
   16
                                             Facsimile: (650) 801-5100
   17
                                             BLACKBERRY CORPORATION
   18
                                             Edward R. McGah, Jr (SBN 97719)
   19                                        Vice President, Deputy General Counsel
                                             41 Ticknor Place
   20
                                             Laguna Niguel, California 92677
   21                                        Telephone: (+1) 650-581-4750
   22
                                             Attorneys for BlackBerry Limited
   23

   24

   25

   26
   27

   28

                                               -2-                  Case No. 2:18-cv-01844 GW(KSx)
                                   JOINT STIPULATION TO VACATE PRETRIAL CONFERENCE AND TRIAL DATE
Case 2:18-cv-01844-GW-KS Document 656 Filed 03/19/20 Page 4 of 5 Page ID #:44518



    1 Dated: March 19, 2020                COOLEY LLP
    2

    3                                      /s/ Matthew J. Brigham
    4                                      Matthew J. Brigham (191428)
    5
                                           COOLEY LLP
    6                                      HEIDI L. KEEFE (178960)
                                           (hkeefe@cooley.com)
    7
                                           MARK R. WEINSTEIN (193043)
    8                                      (mweinstein@cooley.com)
                                           MATTHEW J. BRIGHAM (191428)
    9
                                           (mbrigham@cooley.com)
   10                                      LOWELL D. MEAD (223989)
                                           (lmead@cooley.com)
   11
                                           3175 Hanover Street
   12                                      Palo Alto, CA 94304-1130
                                           Telephone: (650) 843-5000
   13
                                           Facsimile: (650) 849-7400
   14
                                           COOLEY LLP
   15
                                           MICHAEL G. RHODES (116127)
   16                                      (rhodesmg@cooley.com)
   17
                                           101 California Street
                                           5th Floor
   18                                      San Francisco, CA 94111-5800
   19
                                           Telephone: (415) 693-2000
                                           Facsimile: (415) 693-2222
   20

   21
                                           Attorneys for Defendants
                                           FACEBOOK, INC., WHATSAPP INC.,
   22                                      INSTAGRAM, INC., and INSTAGRAM,
   23
                                           LLC

   24

   25

   26
   27

   28

                                               -3-                  Case No. 2:18-cv-01844 GW(KSx)
                                   JOINT STIPULATION TO VACATE PRETRIAL CONFERENCE AND TRIAL DATE
Case 2:18-cv-01844-GW-KS Document 656 Filed 03/19/20 Page 5 of 5 Page ID #:44519



    1                              FILER’S ATTESTATION
    2        I, James Asperger, am the ECF user whose ID and password were used to file
    3 this Updated Joint Case Scheduling Report. Pursuant to L.R. 5-4.3.4.(a)(2), I hereby

    4 attest that counsel for Defendants concurred in the filing of this document.

    5

    6
                                                         By /s/ James R. Asperger
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                   -4-                  Case No. 2:18-cv-01844 GW(KSx)
                                       JOINT STIPULATION TO VACATE PRETRIAL CONFERENCE AND TRIAL DATE
